 1   WILLIAM W. McGAHA, ESQ.
     Nevada Bar #3234
 2   SCHUETZE & McGAHA, P.C.
     601 S. Rancho Drive, Suite C-20
 3   Las Vegas, Nevada 89106
     (702) 369-3225
 4
     Attorneys for Plaintiff
 5

 6                                UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8
     EMILY ZERVAS,                                   CASE NO: 2:18-cv-00051 -JAD-GWF
 9
                           Plaintiff,
10
     vs.
11
     USAA GENERAL INDEMNITY                          STIPULATION AND ORDER TO
12   COMPANY, a foreign corporation doing            EXTEND DEADLINE TO FILE
     business in Nevada, DOES I through X            PLAINTIFF’S RESPONSE TO
13   and ROE CORPORATIONS XI through                 DEFENDANT USAA’S MOTION TO
     XX,                                             DISMISS PLAINTIFF’S AMENDED
14                                                   COMPLAINT OR,
                                                     ALTERNATIVELY, MOTION FOR
15                         Defendants.               SUMMARY JUDGMENT
16

17
            IT IS HEREBY STIPULATED AND AGREED, by and between Priscilla L. O’Briant, Esq.
18
     of LEWIS BRISBOIS BISGAARD & SMITH, LLP, counsel for Defendant USAA General
19
     Indemnity Company (“USAA”), and William W. McGaha, Esq., of SCHUETZE & McGAHA,
20
     P.C., counsel for Plaintiff Emilyl Zervas (“Plaintiff”), that:
21
            The due date for Plaintiff’s Response to Defendant USAA’s Motion to Dismiss Plaintiff’s
22
     Amended Complaint, or Alternatively, Motion for Summary Judgment (ECF No. 52) be
23
     extended from March 28, 2019 to April 9, 2019.
24
            This request for an extension of time is not sought for any improper purpose or other
25
     purpose of delay. This request for extension is based upon the following:
26
            Counsel for Plaintiff initiated this request because of his heavy litigation calendar for the
27
     week of March 18 through 29, 2019. This is Plaintiff’s first request to extend this deadline,
28

                                                 Page 1 of 2
 1   which is made in good faith and not for purposes of delay.

 2         WHEREFORE, the parties respectfully request that this Court extend the time for

 3   Plaintiff to file her Response to USAA’s Motion to Dismiss Amended Complaint or,

 4   Alternatively, Motion for Summary Judgment from March 28, 2019 to April 9, 2019.

 5   DATED this 19th day of March, 2019.            DATED this 19th day of March, 2019.

 6   SCHUETZE & McGAHA, P.C.                        LEWIS BRISBOIS BISGAARD & SMITH

 7
      By /s/ William W. McGaha                     By     /s/ Priscilla O’Briant
 8       WILLIAM W. McGAHA, ESQ.                        ROBERT W. FREEMAN, ESQ.
         Nevada Bar #3234                               Nevada Bar #3062
 9       601 S. Rancho Drive, Suite C-20                PRISCILLA O’BRIANT, ESQ.
         Las Vegas, Nevada 89106                        Nevada Bar #10171
10       Attorney for Plaintiff                         6385 S. Rainbow Blvd., Suite 600
                                                        Las Vegas, Nevada 89118
11                                                      Attorneys for Defendant USAA
12

13
                                              ORDER
14
           IT IS SO ORDERED.
15
           DATED this ____ day of March, 2019.
16

17

18                                           ___________________________________
                                             U.S. DISTRICT
                                             UNITED  STATESCOURT    JUDGE
                                                              DISTRICT JUDGE
19                                           Dated: March 20, 2019.
20

21

22

23

24

25

26

27

28

                                             Page 2 of 2
